Title: From John Adams to United States Senate, 28 November 1797
From: Adams, John
To: United States Senate



Gentlemen of the Senate.
United States November 28. 1797

I thank you for this Address. When, after the most laborious investigation, and serious reflection, without partial considerations, or personal motives, measures have been adopted or recommended, I can receive no higher testimony of their rectitude, than the Approbation of an Assembly, so independent, patriotic and enlightened, as the Senate of the United States.
Nothing has afforded me more entire Satisfaction, than the coincidence of your judgment with mine, in the opinion of the essential importance of our commerce and the absolute necessity of a maritime defence. What is it, that has drawn to Europe the Superfluous Riches of the three other quarters of the Globe, but a Marine? What is it that has drained the Wealth of Europe itself into the coffers of two or three of its principal commercial Powers, but a Marine?
The World has furnished, no example of a flourishing commerce, without a maritime protection: and a moderate knowledge of Man and his history, will convince any one, that no such prodigy ever can arise. A mercantile Marine and a military Marine must grow up together: one cannot long exist, without the other.

John Adams